—Order unanimously affirmed without costs. Memorandum: Petitioner established by a preponderance of the evidence that respondent neglected his three children. “Petitioner established that the three children were subjected to an environment of alcohol and substance abuse and pervasive domestic violence” (Matter of Tina L., 255 AD2d 868) and that, as a result, each child’s “physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired” (Family Ct Act § 1012 [f\ [i]). We note that the orders of fact-finding and disposition erroneously recite that the finding of neglect is based upon Family Court Act § 1012 (e), which defines abuse, rather than section 1012 (f) (i) (B). We further note that respondent erroneously appealed from the decision rather than the order of disposition (see, Progressive Ins. Co. v Rudd Spray Serv., 236 AD2d 874). We exercise our discretion to disregard that mistake (see, CPLR 5520 [c]) and deem the appeal to have been taken from the order of disposition (see, Matter of Ariel C., 248 AD2d 976, lv denied 92 NY2d 801). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Neglect.) Present — Green, J. P., Lawton, Wisner, Scudder and Callahan, JJ.